Citation Nr: 0209984	
Decision Date: 08/16/02    Archive Date: 08/21/02	

DOCKET NO.  98-05 026A	)	DATE
	)
	)              

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from October 1976 to March 
1977.  He was separated with an honorable discharge for 
psychiatric disability.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) which found that the veteran had no 
submitted new and material evidence sufficient to reopen his 
service connection claim for an acquired psychiatric 
disorder.  During the pendency of the appeal, the veteran 
requested a hearing but later withdrew his request.  The case 
is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's first claim for service connection for an 
acquired psychiatric disorder was denied by the RO in 
September 1984 on the basis that schizophrenia had been 
acquired prior to service and had not been aggravated during 
service and the veteran was notified of that decision and he 
did not appeal and that decision is final.  

2.  The evidence received and submitted since the time of 
that last final September 1984 RO decision includes records 
of numerous private and State mental hospitalizations which 
confirm the veteran's continuing psychosis but which fail in 
any way to demonstrate that this psychosis was either 
incurred in or aggravated by the veteran's 4 months and 17 
days of active military service.  While this evidence is new 
in the sense that it was not previously of record, it is 
entirely cumulative and redundant of confirming the veteran's 
known psychosis which has continued from years prior to 
service in the early 1970's through present.  


CONCLUSIONS OF LAW

1.  The September 1984 rating decision denying service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. §§ 7104, 7105 (West 2000); 38 C.F.R. § 20.1103 
(2001).  

2.  The evidence submitted and received in support of the 
veteran's application to reopen a claim for service 
connection for an acquired psychiatric disorder is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2000); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) and regulations 
implementing that act became law.  This liberalizing 
legislation is applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  While, generally 
speaking, new and material evidence must be submitted before 
the duty to assist contemplated in VCAA must be implemented, 
the Board finds that the RO has in correspondence and 
statements of the case clearly notified the veteran and 
representative of the evidence necessary to substantiate his 
claim and the RO has assisted the veteran in collecting 
records of the veteran's numerous psychiatric 
hospitalizations at various private and State hospitals.  
While regulations adopted by VA implementing VCAA include 
changes to the standard for determining new and material 
evidence under 38 C.F.R. § 3.156(a), and provides for limited 
assistance to claimants seeking to reopen previously denied 
claims, these changes are applicable only to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
628-45, 629.  Here, the veteran's claim was filed prior to 
August 29, 2001, and as such, these changes are not 
applicable in this case.  Nonetheless, the Board finds that 
the RO has complied with the duty to assist contemplated in 
the VCAA by collecting all known available medical records 
for review and by notifying the veteran and his 
representative of the evidence necessary to substantiate his 
pending claim.  

The veteran's claim for service connection for an acquired 
psychiatric disorder was denied by the RO in an adverse 
rating action issued in September 1984.  The veteran was 
notified of this decision and his appellate rights but he did 
not file an appeal.  Therefore, this decision became final.  
38 U.S.C.A. § 7105(a)(d)(3); 38 C.F.R. §§ 3.156, 2.302, 
20.1103.  

However, 38 U.S.C.A. § 5108 states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  In 
this case, as there is a prior final RO rating decision, the 
claim may not be reopened and allowed unless new and material 
evidence is presented or secured.  Consequently, the evidence 
that must be considered in determining whether there is a 
basis for reopening this claim, is that evidence added to the 
record since the last final denial of this service connection 
claim in September 1984.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence presented is presumed to be credible.  The only 
exception would be where evidence presented is either 
(1) beyond the competence of the individual making the 
assertion or (2) inherently incredible.  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was last finally denied on any 
basis.  Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of a claim that was the specified 
basis for the last final disallowance of the claim.  The 
Board is aware that Evans and other cases issued by the US 
Court of Appeals for Veterans Claims (Court) which had 
affirmed a previous standard of review which required new and 
material evidence to be sufficient to likely change the 
outcome of prior adverse decisions has subsequently been 
overruled.  See Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  However, Evans, supra remains good law for the 
propositions cited herein.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also, 38 U.S.C.A. § 5108; Hodge, supra.  New and material 
evidence is evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  Second, if VA 
determines that the evidence is new and material, VA may then 
proceed to evaluate the merits of the claim on the basis of 
all the evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000); Elkins, supra.  The second step becomes 
applicable only if the preceding step is satisfied.  See 
Vargas-Gonzales v. West, 12 Vet. App. 321, 325 (1999).  For 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
not material, the inquiry ends and the claim cannot be 
reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in the active military service.  38 U.S.C.A. 
§ 1131 (West 2000); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestation sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service, the conclusion must 
be that they preexisted service.  38 C.F.R. § 3.303(c).  

Facts:  As above noted, the veteran had 4 months and 17 days' 
military service from October 1976 to March 1977.  The 
service medical records reveal that only 2 1/2 months after 
the veteran's enlistment, he was admitted to a military 
hospital with an apparent delusional system with many veiled 
references to National security organizations and 
intelligence agencies.  A past history was obtained from the 
veteran and his parents and other available records which 
indicated that, commencing several years prior to service in 
the early 1970's, the veteran had been committed to a mental 
hospital in Canada and had later, also prior to service, been 
hospitalized on one or more occasions at the Eastern State 
Hospital in Washington State.  It was discovered that, prior 
to service, the veteran had written "annoying" letters to 
politicians and had been arrested for possession of a 
firearm.  The diagnosis for military hospitalization was 
paranoid schizophrenic, chronic and severe.  It was 
determined by physicians and a medical evaluation board that 
the veteran's schizophrenia existed prior to enlistment and 
had not been aggravated by military service.  Records 
associated with these hospitalizations also point out that on 
his enlistment examination in September 1976, the veteran had 
withheld information regarding his prior psychiatric 
hospitalizations and symptoms associated with his preexisting 
psychiatric disorder.  The veteran was subsequently medically 
separated because his preexisting psychiatric disorder made 
him unsuitable for further service and received an honorable 
discharge.  

Seven years after service in May 1984, the veteran filed a 
claim for service connection for mental illness.  He was 
provided a VA examination in August 1984.  The veteran 
reported that he had received a diagnosis of schizophrenia in 
service but that subsequent to service, he also received 
diagnoses for manic-depressive or mixed bipolar.  The veteran 
reported that his belief that he remained on active service 
working for the Office of Naval Intelligence doing secret 
activity.  After evaluation, the VA physician stated there 
was a differential diagnosis in this veteran between that of 
a bipolar disorder and a schizoaffective disorder.  He 
reported that he would lean towards schizoaffective disorder 
in the presence of a fixed delusional system.  

In September 1984, the RO considered the evidence on file and 
denied the veteran's service connection claim on the basis 
that his mental illness had existed prior to service and had 
not been aggravated by military service.  The veteran was 
notified of this decision and of his appellate rights and he 
did not appeal and this decision became final.  

The evidence received since the time of that denial includes 
numerous records of the veteran's psychiatric hospitalization 
at private and State hospitals commencing prior to the 
veteran's enlistment and continuing thereafter up until 
present.  These records include documentation of the 
veteran's psychiatric hospitalization at the Eastern State 
Hospital in Washington State on 19 occasions commencing in 
1974 through the late 1990's.  His first admission was in 
April 1974, prior to service, and noted that he had been 
transferred from an earlier seven-month admission to a 
psychiatric hospital in British Columbia, Canada, involving 
threats to the father of a girl friend.  The second admission 
in April 1975 involved a transfer directed by the Department 
of Social and Health Services after the veteran had been 
apprehended on the grounds of the Washington State Capital 
for carrying a concealed weapon and making some verbal 
threats against a State senator.  The diagnosis was paranoid 
schizophrenia.  The veteran then entered active service for 4 
1/2 months and following medical separation was again 
hospitalized in November 1977.  Numerous hospitalizations 
over the years are documented.  The principal diagnosis from 
all of these hospitalizations is paranoid schizophrenia or 
chronic schizoaffective disorder or chronic schizoaffective 
disorder, manic type.  However, over the years, there have 
also been diagnostic impressions of bipolar disorder or mixed 
bipolar disorder with psychotic features.  Most of these 
admissions commence with findings of an acute exacerbation of 
schizophrenia.  On each occasion, the veteran was admitted as 
a result of decompensation of his chronic psychotic illness, 
often with aggressive, threatening or assaultive behavior.  

Also received since the last final denial are numerous 
records of the veteran's psychiatric hospitalization with the 
Sacred Heart Medical Center in Spokane, Washington.  The 
admissions commenced in 1986 through the 1990's.  Again, the 
most common diagnosis was paranoid schizophrenia or chronic 
schizoaffective disorder or schizophrenic reaction, 
schizoaffective type with paranoid features.  However, on 
several occasions, the diagnosis was bipolar disorder, manic, 
with mood congruent psychotic features.  In these occasions, 
there were paranoid personality traits diagnosed.  These 
hospitalizations also often resulted from acute exacerbations 
of the veteran's psychosis and delusional behavior.  These 
records reveal that the veteran had been provided 
psychotropic medication but that on occasion, the veteran was 
noncompliant.  

In July 1987, the veteran was hospitalized on one occasion at 
the Northern Idaho State Hospital.  The veteran had been 
traveling at the time and was placed with this hospital for 
increasing agitation and psychotic behavior including threats 
toward his mother.  The diagnosis from this hospitalization 
was bipolar, manic with psychotic features and paranoid 
traits.  

In 1996 and 1997, the veteran was hospitalized with the 
Colorado Mental Health Institute at Fort Logan.  Records of 
this admission note that the veteran's long psychiatric 
history dated to at least 1972.  The veteran was noted to 
have a fixed delusional system regarding the military, CIA, 
and Government officials.  The veteran had flown to Denver 
en route to Kansas City where he was planning to obtain 
"military records."  At the Denver Airport, the veteran 
apparently began stating that the President and Mrs. Clinton 
were involved in killing his parents.  Police became 
concerned and he was transferred to the hospital.  The 
veteran's mother was contacted and she reported that the 
veteran's first psychiatric contact was in the early 1970's 
in Canada.  He followed a girl friend to Canada and later 
became threatening to her father including challenging him to 
a duel.  The veteran's mother related that the veteran later 
enlisted in the military, "to learn discipline" (quotes in 
original).  It was noted that the veteran had a significant 
history of medication noncompliance.  The veteran's mother 
further reported that during his Freshman year in college, 
the veteran reported having his arm go numb and he was taken 
to the hospital but by the time they arrived, the numbness 
had gone away.  The treating physician reportedly told her 
that it was "nerves."  She says that since that time, the 
veteran had an increase of temper outbursts.  She further 
indicated that following the veteran's initial 
hospitalization in Canada in the early 1970's, the majority 
of his life revolved around a reported encapsulated 
delusional system incorporating the military, the CIA, the 
FBI and a myriad of political figures.  

In September 1996, the veteran was hospitalized at the Denver 
General Hospital with diagnosis of bipolar affective disorder 
and schizoaffective-type schizophrenia.

In August 1999, the veteran was hospitalized at the VA 
Medical Center in Spokane, Washington.  Again, the veteran's 
history was identified back to the early 1970's.  The final 
diagnoses from admission were both bipolar I disorder and 
schizoaffective disorder.  In February 2000, an admission 
record with the VA Medical Center in Spokane carried a final 
diagnoses of schizoaffective disorder, bipolar type.  

Also received since the last prior final denial and during 
the pendency of this appeal were several statements from the 
veteran.  In August 2000, the veteran wrote that he actually 
joined the military in September 1970 in Pearl Harbor, 
Hawaii.  He reported that in 1972 he and his unit were 
transferred to Vietnam on loan to the CIA to perform a covert 
military mission.  More details were provided.  In February 
2001, the veteran wrote that he had post-traumatic stress 
disorder which resulted from such a "sharp, quick and rapid 
separation" from the military.  He also alleged post-
traumatic stress resulted from the massive disruption of all 
of his records, which he believed had been lost, misplaced, 
misdirected or misfiled.  

Analysis:  A considerable amount of evidence has been 
received for consideration since the time of the last final 
denial of the veteran's service connection claim for an 
acquired psychiatric disorder in September 1984.  All of this 
evidence is new in the sense that it was not previously 
physically of record at the time that decision was issued.  
However, none of this evidence is material to the veteran's 
claim to reopen because none of this evidence in any way 
demonstrates that the veteran's long-standing psychiatric 
disorder was either incurred in or aggravated by active 
military service.  

At the time of the September 1984 rating decision, the 
evidence clearly and unmistakably demonstrated that the 
veteran's psychiatric disorder, then principally diagnosed as 
schizophrenia or schizoaffective disorder, long preexisted 
his enlistment in the military.  He had been hospitalized on 
at least three occasions prior to his enlistment.  These 
facts were known and considered at the time of the veteran's 
military separation and the medical evaluation board, 
concluded that the veteran's schizophrenia preexisted service 
and was not aggravated during service.  This was the 
principal basis of the denial of the veteran's service 
connection claim.  

While considerable clinical evidence after service confirms 
that the veteran indeed has an acquired psychiatric disorder 
which consists of a psychosis variously diagnosed as chronic 
paranoid schizophrenia, chronic schizoaffective disorder, 
schizophrenic reaction, bipolar disorder, or schizoaffective 
disorder, bipolar type, the symptoms and behavior identified 
both before, during and after service are remarkably similar.  
As noted repeatedly throughout the veteran's clinical 
history, his symptoms are manifested by the fixed delusional 
system regarding the military, Government and intelligence 
agencies and officials and covert operations.  To this 
extent, all of these records, while new, are nonetheless 
cumulative and redundant of the evidence which was previously 
known at the time of the last final denial.  That is, the 
veteran had a disabling psychosis before and during service, 
and this psychosis has continued ever since service.  

However, none of this new clinical evidence is material 
because none of it shows or strongly suggests that the 
veteran's long-standing psychosis has any causal relationship 
with the veteran's brief period of active military service.  
Clearly, the majority of the clinical histories submitted 
since the time of the last final denial themselves document 
that the veteran's psychiatric history predates his 
enlistment in the military.  None of this clinical evidence 
in any way suggests that the veteran's preexisting psychosis 
was increased in severity beyond its ordinary progress during 
active military service sufficient to warrant a finding of 
service aggravation.  

None of this evidence submitted since the time of the last 
final denial in any way contradicts evidence considered by 
the RO when it issued that initial denial in September 1984.  
Merely providing evidence of a current and ongoing psychosis 
is not new and material to reopen the veteran's claim.  The 
prior decision did not deny the existence of a current 
psychiatric disability.  None of the newly submitted evidence 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.  See 
Evans v. Brown, supra.  None of this evidence provides any 
suggestion that would tie the veteran's psychosis to an 
incident, injury or disease of active service or to a 
permanent increase in severity during service.  While the 
veteran has most recently claimed that he has post-traumatic 
stress disorder, there is no competent clinical diagnosis of 
this disorder anywhere on file.  For these reasons and bases, 
the Board finds that the veteran has failed to submit new and 
material evidence sufficient to reopen his claim for service 
connection for an acquired psychiatric disorder.  


ORDER

New and material evidence having not been submitted to reopen 
a claim for service connection for an acquired psychiatric 
disorder, the appeal is denied.



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

